DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant’s amendment, received on 2-23-2021, overcomes the examiner’s rejection.  He allows claims 18-19, 21-22, 24-25 and 27 and cancels claims 1-17, 20, 23 and 28-37.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
1.  The applicant has amended as per the recommendations of the examiner.  He therefore believes the claims to be allowable over at least the prior art of record, either alone or in combination.  
The problem to be solved may therefore be regarded as how to modify or adapt the closest prior art of record used in the previous rejection(s) to provide an alternative way of obtaining the technical effect(s) that the closest prior art achieves.
The solution to this problem is proposed in the allowable subject matter of the present application and is considered novel since there is/are no indication(s) in the prior art that would prompt the skilled person, faced with the objective technical problem and the prior art to adapt or modify the alterative solution to arrive at something falling within the terms of the claim.

i.  A Terminal Disclaimer was received/approved which overcomes the Double Patenting rejection.
ii.  An AFCP#2 interview was held to address all issues with the application and provide for a path to allowance.

3.  The examiner generally agrees with the applicant’s comments/remarks in regard to how the claims are allowable in view of the cited prior art.

4.  The claims put forth highly detailed hardware/software, arranged in a specific configuration/manner to perform specific tasks in a specific order of steps.  Allowability is found in the totality of the combined limitations which are not taught in the prior art teachings of record, such as:
	> The ability for a network communication system to comprises a first node comprising an access point and a second node comprising a client device, wherein the client device comprises a cell phone, a tablet, a laptop computer, or a desktop computer and a third node wirelessly connected in a mesh configuration with the first node and second node, 
> The ability for wherein at least one of the first node, the second node, and the third node comprises an adaptive antenna configured to operate in a plurality of radiation pattern modes, each of the plurality of radiation pattern modes associated with a different radiation pattern

> The ability for storing data transmission information in one or more matrices, the data transmission information comprising a type of data being transmitted between nodes, an amount of data being transmitted between nodes, or a type of data requested by or provided to the client device
> The ability for communicating first data to at least the first node, the second node, and the third node, the first data indicative of a channel quality indicator for one or more client devices currently connected to the access point, communicating second data to at least the first node, the second node, and the third node, the second data indicative of a channel quality indicator for one or more client devices not currently connected to the access point
> The ability for reconfiguring the adaptive antenna from operating in a first radiation pattern mode of the plurality of radiation pattern modes to operating in a second radiation pattern Page 2 of 7Response Dated: February 23, 2021Response to Final Office Action Dated: December 17, 2020mode of the plurality of radiation pattern modes based at least in part on the data transmission information to establish a new communication link between the second node and the third node and to remove a communication link between the first node and the third node in the mesh


5.  Note that prior art DiFonzo, Krishnamoorthy, Huang/Yegnashankaran, Livet, Bryant, Gupta and Pritchett which were applied in the Final Rejection, do not teach the allowed technical limitations either alone or in combination.   
Thusly, as stated in #4 above, the totality of the technical limitations found in the independent renders them novel.

6.  Newly identified pertinent prior art is listed below but the examiner notes that they do not teach the entire inventive concept:
US 9479241 	  Wireless system with configurable radio and antenna resources


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414